18-30888-hcm Doc#29 Filed 11/18/19 Entered 11/18/19 10:08:11 Main Document Pg 1 of 2




                              UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF TEXAS
                                      EL PASO DIVISION

   In Re:                                            §            Case No. 18-30888-HCM-7
   GUILLERMO PALLARES                                §
   CARMEN C. PALLARES                                §
          Debtors                                    §                    Chapter 7


     MOTION TO SELL PROPERTY FREE AND CLEAR OF LIENS AND INTERESTS

          An expedited hearing on this Motion is being requested.

          Ronald E. Ingalls, Trustee, files this Motion to Sell Property Free and Clear of Liens and

   Interests pursuant to § 363(b)(f), and would show the Court as follows:

          1.      This case was filed on May 30, 2018. The movant has been appointed as the

   Chapter 7 trustee in this case.

          2.      The estate owns the real property known as 8820A Wingo Way, El Paso, Texas

   79907, identified by the El Paso CAD as Property ID 35274, Geographic ID W14299900502100,

   containing 34172.82 square feet (hereafter the “Property”).

          3.      The Trustee has employed AREA Properties, Inc. as his broker. The broker has

   obtained an offer to purchase the Property from DHL Investments, LLC, for a sales price of

   $135,000.00. There is no known connection between the buyer and any other person in this case.

          4.      The contract requires the estate as the Seller to obtain a survey and delete the title

   exception to “shortages in area.” These items will be part of the Seller’s closing costs for this sale.

   A copy of the Contract is being attached to this Motion as filed with the Court.

          5.      A deed of trust lien exists in favor of Bank of America. The payoff as of January

   17, 2019, was $19,508.19. Additional interest and other fees will have accrued. The Trustee

   requests authority to pay the lien of the Bank of America Mortgage at closing.
18-30888-hcm Doc#29 Filed 11/18/19 Entered 11/18/19 10:08:11 Main Document Pg 2 of 2




           6.      The Trustee requests authority to pay the past due property taxes, if any, to the City

   of El Paso at closing. The 2019 property taxes will be divided pro rata at closing, and this sale will

   not be free and clear of the 2019 property taxes and associated tax liens.

           7.      The Trustee requests authority to sell the Property free and clear of liens and

   interests pursuant to the Contract.

           8.      The Trustee requests authority to pay all closing costs including but not limited to

   the 6% broker commission, and the other items listed in paragraphs 4 through 7 above. The Trustee

   requests authority to execute all necessary closing documents to complete the sale.

           WHEREFORE, Ronald Ingalls, Trustee, prays that the Court grant authority to sell the

   Property to DHL Investments, pay Bank of America Mortgage, the broker commission and other

   closing costs, and for other just relief.

                                                          Respectfully submitted,


                                                          /s/ Ronald Ingalls
                                                          Ronald E. Ingalls, Chapter 7 Trustee
                                                          SBT 10391900
                                                          PO Box 2867
                                                          Fredericksburg, Texas 78624
                                                          Tel: (830) 321-0878
                                                          Email: ron@ingallstrustee.com


                                        CERTIFICATE OF SERVICE
           The signature above certifies that the foregoing document has been served by first class U.S.
   mail, via a noticing service, with the service ordered on November 18, 2019, on the attached matrix.
